DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (9,405,039).

Regarding claims 1 and 21, Anderson discloses a system and method for detecting the operational status of ground engaging tools for agricultural implements, the system comprising:
An agricultural implement including a frame (26) and a ground engaging tool (30) coupled to the frame, a ground engaging portion of the ground engaging tool configured to engage soil within a field as the agricultural implement is moved across the field (column 2 lines 44-53)
At least one sensor (34) supported relative to the frame (26), the at least one sensor configured to capture data indicative of a fluid flow pas the ground engaging tool as the agricultural implement is moved across the field
A controller (40) configured to monitor the data received from the at least one sensor to identify an operational status of the ground engaging tool based at least in part on a comparison between at least one monitored value associated with the fluid flow past the ground engaging tool as the agricultural implement is moved across the field and a predetermined threshold value (1266) (column 20 lines 25-39)

Regarding claim 2, the at least one sensor is oriented to capture data indicative of the fluid flow aft of the ground engaging portion of the ground engaging tool relative to a direction of travel of the implement.

Regarding clam 4, at least one sensor is oriented to capture data indicative of fluid flow to a side of the ground engaging portion of the ground engaging tool relative to a direction of travel of the implement (column 17 lines 6-28).

Regarding claim 5, the at least one sensor is configured to capture data indicative of at least one of a speed or direction of the fluid flow past the ground engaging tool as the agricultural implement is moved across the field (column 4 line 61 through column 5 line 4)(indicative* of speed insufficient to overcome Anderson).
Regarding claim 6, the at least one sensor is configured to track at least one tracer particle within the fluid flow past the ground engaging tool (insufficient structure – the soil itself can be considered “tracer particles”).

Regarding claim 7, Anderson discloses that the device could be a fertilizer distributer.  Fertilizer distributers function by flowing product via a flow system onto the ground in front of certain ground engaging tools.

Regarding claim 8, the fertilizer can be considered a tracer particle absent further structure.

Regarding claim 9, the controller is configured to initiate a control action based on the identified operational status of the ground engaging tool.


Regarding claim 10, the at least one sensor comprises at least one of a camera, an optical sensor, a RADAR sensor, an ultrasonic transceiver or a motion detector.

Regarding claim 11, the ground engaging tool comprises a shank.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (9,405,039).

Regarding claim 3, Anderson discloses the use of fore and aft sensors to monitor accumulations of fluid on the ground engaging implements (column 17 lines 6-28).  Anderson further discloses the use of comparing sensor data to threshold data to determine the degree of buildup/blockage on the ground engaging implements (column 20 lines 25-40).  Anderson fails to specifically disclose that these elements are used in the same embodiment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize fore and aft sensors in combination with threshold data to effectively determine the degree of blockage of the ground engaging tools as it would be ccombining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).



Allowable Subject Matter
4.	Claims 12-19 are allowed.

Response to Arguments
5.	Applicant's arguments filed 6/15/22 with regard to claims 1-11 and 21 have been fully considered but they are not persuasive. Applicant argues that Anderson does not disclose a sensor configured to capture data indicative of fluid flow because soil is not a fluid (i.e. air).  This is not persuasive since soil consists of a heterogeneous mixture of fluids (usually air and water) and particles (clay, silt, sand and gravel).  Furthermore, in physics, a fluid is defined as a substance that continually deforms (flows) under an applied shear stress.  When the earthworking implement is moved through the soil, the soil is continuously deforming under the stress imparted by the tool.  Given the fact that soil is defined as partially fluid and that soil acts as a fluid under an applied force, it meets the claim.  

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671